AMENDMENT NO. 2
 
TO
 
ADVISORY AGREEMENT
 


This AMENDMENT NO. 2 TO ADVISORY AGREEMENT (this “Amendment”) is entered into as
of January 31, 2010 by and between Halter Financial Group, L.P., a Texas limited
partnership (“HFG”) and SMSA El Paso II Acquisition Corp, Inc., a Nevada
corporation (the “Company”).


RECITALS:
 
WHEREAS, the Company, and HFG entered into that certain Advisory Agreement,
dated as of November 5, 2009 as amended by Amendment No. 1 to Advisory Agreement
dated as of December 15, 2009 (the “Advisory Agreement”);
 
WHEREAS, pursuant to Section 5.2 of the Advisory Agreement, the Company, and HFG
desire to amend the Advisory Agreement to extend the due date for payment of the
$250,000 advisory fee from January 31, 2010 until February 28, 2010;
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:
 
1.    Definitions.  Capitalized terms used but not defined in this Amendment
shall have the respective meanings ascribed to them in the Advisory Agreement.
 
2.    Amendment to Advisory Agreement.  The first sentence of Section 4 of the
Advisory Agreement is hereby deleted in its entirety and replaced with the
following:
 
“4.    Fees and Expenses.  On or before February 28, 2010, the Company shall
deliver to HFG a fee of $250,000 to be paid via wire transferred funds.”


3.    Full Force and Effect.  Except as expressly modified by this Amendment,
all of the terms, covenants, agreements, conditions and other provisions of the
Advisory Agreement shall remain in full force and effect in accordance with
their respective terms. As used in the Advisory Agreement, the terms “this
Agreement”, herein, hereinafter, hereunder, hereto and words of similar import
shall mean and refer to, from and after the date hereof, unless the context
otherwise requires, the Advisory Agreement as amended by this Amendment.
 
4.    Counterparts.  This Amendment may be executed in a number of counterparts,
by facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This
 
 
 

--------------------------------------------------------------------------------

 
 
Amendment shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all the parties.
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Advisory
Agreement as of the date first written above.
 



 
HFG:
     
Halter Financial Group, L.P.
          By: /s/  George L. Diamond             
Name:   George L. Diamond
 
Its:         Secretary






 
The Company:
     
SMSA El Paso II Acquisition Corp.
          By: /s/  Michael Campbell               
Name:   Michael Campbell
 
Its:         President



 
2

--------------------------------------------------------------------------------

 